Exhibit 10.3

 

AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

This Amendment to Securities Purchase Agreement dated effective as of April 24,
2019 (this “Amendment”) is entered into by and among Christos P. Traios (the
“Seller”), Petrogress, Inc., a Delaware corporation (“Petrogress”), and
Petrogress Int’l LLC, a Delaware limited liability company and wholly owned
subsidiary of Petrogress (“Purchaser,” and together with Petrogress and Seller,
the “Parties” and each individually, a “Party”).

 

WHEREAS, the Seller and Purchaser entered into that certain Securities Purchase
Agreement dated effective as of September 30, 2017 (the “Agreement”); and

 

WHEREAS, the Parties desire to amend certain provisions of the Agreement
relating to the consideration payable to the Seller for the 1,080,000 Shares
(the “Shares”) of Petrogres Africa Company Limited (the “Company”) and to join
Petrogress, solely to serve as a guarantor of payment of the Purchase Price in
the event Seller exercises its Optional Conversion rights as provided for
herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree to modify and amend the Agreement as
follows:

 

1.        Amendment of Section 2. Section “2. PURCHASE PRICE” of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“2.      PURCHASE PRICE AND CONVERSION.

 

(a)     Purchase Price. The aggregate purchase price for the Shares of the
Company (the “Purchase Price”) shall be Nine Hundred Thousand Dollars
(USD$900,000), to be paid to the Seller on or before October 23, 2019 (the
“Payment Date”).

 

(b)      Optional Conversion. In the event that the Purchase Price is not paid
in full by the Payment Date, any outstanding and unpaid amount of the Purchase
Price shall be convertible at the option of Seller (the “Optional Conversion”),
in whole or in part, in lieu of and in satisfaction of the unpaid Purchase Price
so converted (the “Conversion Amount”), into that number of fully paid and
non-assessable shares of Common Stock, par value $0.001 (“Common Stock”) of
Petrogress, as is equal to the quotient of the Conversion Amount divided by the
applicable Conversion Price (hereinafter defined); provided, however, that in no
event shall the Seller be entitled to convert any Conversion Amount in excess of
that portion of the Purchase Price upon conversion of which the sum of the
number of shares of Common Stock issuable upon the conversion of such Conversion
Amount and the number of shares of Common Stock issued upon any prior Optional
Conversion, would exceed 3,500,000 shares of Common Stock (the “Conversion
Cap”). Notwithstanding the foregoing, the Parties agree that the Conversion Cap
shall be equitably adjusted for stock splits, stock dividends, rights offerings,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events by Petrogress. Upon any Optional Conversion, the outstanding
and unpaid Purchase Price due under the Agreement as hereby amended, shall be
reduced in full by an amount equal to the number of shares of Common Stock
issued upon such conversion multiplied by the applicable Conversion Price.

 

1

--------------------------------------------------------------------------------

 

 

(c)     Notice of Conversion. If Seller desires to effect an Option Conversion,
Seller shall deliver irrevocable written notice (“Conversion Notice”) to
Petrogress at its principal executive offices, stating (1) that Seller desires
to exercise its Optional Conversion right, (2) the Conversion Amount of the
outstanding and unpaid Purchase Price to be so converted, and (3) the name or
names (with address) in which a certificate or certificates for Common Stock are
to be issued. Upon receipt of a Conversion Notice, Petrogress shall, as soon as
practicable, deliver to Seller, certificates for the number of full shares of
Common Stock to which it shall be entitled. Such conversion shall be deemed to
have been made as of the date the Conversion Notice is actually received by
Petrogress (the “Conversion Date”), and the person or persons entitled to
receive Common Stock or other securities deliverable upon conversion shall be
treated for all purposes as the record holder or holders thereof on such date.

 

(d)     Conversion Price. The “Conversion Price” shall be equal to sixty-five
percent (65%) of the lowest Trading Price (as defined below) for Petrogress
Common Stock during the ten (10) Trading Day (as defined below) period ending on
the latest complete Trading Day prior to the Conversion Date. “Trading Price”
means the closing bid price on the OTC Pink, OTCQB or applicable trading market
as reported by a reliable reporting service (“Reporting Service”) or, if the OTC
Pink is not the principal trading market for such security, the closing bid
price of such security on the principal securities exchange or trading market
where such security is listed or traded or, if no closing bid price of such
security is available in any of the foregoing manners, the average of the
closing bid prices of any market makers for such security that are listed in the
“pink sheets” by the National Quotation Bureau, Inc. If the Trading Price cannot
be calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by
Petrogress and the Seller. “Trading Day” shall mean any day on which the Common
Stock is tradable for any period on the OTC Pink, OTCQB or applicable trading
market on which the Common Stock is then being traded. The Conversion Price
shall be equitably adjusted for stock splits, stock dividends, rights offerings,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events by Petrogress.

 

(e)     Authorized Shares. Petrogress covenants that during the period the
conversion right exists, Petrogress will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
the Purchase Price pursuant to the Purchase Agreement, subject to the Conversion
Cap. Petrogress represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. ”

 

2.       Miscellaneous.

 

(a)     Effect. Except as amended hereby, the Agreement shall remain in full
force and effect.

 

(b)     No Waiver. This Amendment is effective only in the specific instance and
for the specific purpose for which it is executed and shall not be considered a
waiver or agreement to amend as to any provision of the Agreement in the future.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Defined Terms. All capitalized terms used but not specifically defined
herein shall have the same meanings given such terms in the Agreement unless the
context clearly indicates or dictates a contrary meaning.

 

(d)     Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware, without
regard to conflicts of laws principles.

 

(e)     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Amendment by signing
any of such counterparts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

Petrogress:

 

Petrogress, Inc.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

       

 

By:

 

 

 

Name: Christos P. Traios

Title: Chief Executive Officer

 

 

 

 

 

          Seller:                             Christos P. Traios                

Purchaser:

 

Petrogress Int’l LLC,

A Delaware limited liability company

                    By:      

Name: Christos P. Traios

Title: Manager

 

 

 

[Amendment to Securities Purchase Agreement]

 